81633: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26900: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81633


Short Caption:CARTER VS. DUXFORD FIN. INC.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A813433Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:04/29/2021How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantKaren Carter
					In Proper Person
				


RespondentDuxford Financial Inc.Kristin A. Schuler-Hintz
							(McCarthy & Holthus, LLP/Las Vegas)
						


RespondentMERSMatthew D. Dayton
							(McCarthy & Holthus, LLP/Las Vegas)
						Kristin A. Schuler-Hintz
							(McCarthy & Holthus, LLP/Las Vegas)
						


RespondentQuality Loan Service Corp.Matthew D. Dayton
							(McCarthy & Holthus, LLP/Las Vegas)
						Kristin A. Schuler-Hintz
							(McCarthy & Holthus, LLP/Las Vegas)
						


RespondentRushmore Loan ManagementJamie K. Combs
							(Akerman LLP/Las Vegas)
						Matthew D. Dayton
							(Former)
						
							(McCarthy & Holthus, LLP/Las Vegas)
						Kristin A. Schuler-Hintz
							(Former)
						
							(McCarthy & Holthus, LLP/Las Vegas)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Natalie L. Winslow
							(Akerman LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


08/14/2020Filing FeeFiling Fee due for Appeal. (SC)


08/14/2020Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)20-30080




08/14/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-30082




08/24/2020Filing FeeFiling Fee Paid. $250.00 from Deon D. Derrico.  Check no. 3519. (SC)


08/25/2020Notice/OutgoingIssued Notice Regarding Deadlines. (SC)20-31391




09/11/2020Order/ProceduralFiled Order Regarding Pro Bono Counsel.  The clerk of this court shall transmit a copy of this order, the order appealed from, and the attached case summary to the Legal Aid Center of Southern Nevada for financial eligibility screening.  The briefing schedule in this appeal shall be suspended pending further order of this court.  Appellant's Notice of Appearance of Counsel or LACSN's Notice due:  60 days.  Record on Appeal due:  30 days.  (SC)20-33633




09/15/2020Record on Appeal DocumentsFiled Record on Appeal - VOL 1. (SC)20-33912




09/17/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC)20-34273




09/17/2020Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 10 days.20-34281




09/29/2020Notice/IncomingFiled Substitution of Counsel (Ariel E. Stern, Natalie L. Winslow and Jamie K. Combs of Akerman, LLP as counsel of record in the place and stead of Kristin A. Schuler-Hintz and Matthew Dayton of McCarthy & Holthus, LLP). (SC)20-35670




09/29/2020Notice/IncomingFiled Certificate of Service (Docketing Statement Civil Appeals). (SC)20-35788




10/01/2020Order/ProceduralFiled Order. Respondent Rushmore Loan Management has filed a substitution of attorneys. The clerk of this court shall remove attorneys Kristin A. Schuler-Hintz and Matthew Dayton of McCarthy & Holthus, LLP, as counsel for Rushmore Loan Management and shall substitute them with attorneys Ariel E. Stern, Natalie L. Winslow, and Jamie K. Combs of Akerman, LLP. (SC)20-36018




11/18/2020MotionFiled Notice of Determination of Ineligibility for Pro Bono Representation. (SC).20-42045




11/19/2020Order/ProceduralFiled Order Reinstating Briefing.  Appellant:  Transcript Request Form due:  14 days;  Opening Brief or Informal Brief due:  90 days.  (SC)20-42373




02/25/2021MotionFiled Proper Person Appellant's Motion for Extension of Time (Opening Brief). (SC)21-05596




03/02/2021Order/ProceduralFiled Order. The motion for an extension of time filed on February 25, 2021, is granted.  However, this court cannot accept the proposed opening brief submitted by appellant because the caption and docket number on the cover page indicate that the brief is for a different case than the instant appeal. The clerk shall return, unfiled, the opening brief received on February 25, 2021.  Appellant shall have 7 days from the date of this order to file and serve a corrected opening brief. (SC)21-06117




03/10/2021BriefFiled Proper Person Appellant's Opening Brief (Corrected).  (SC)21-07010




04/29/2021Case Status UpdateBriefing Completed/Submitted For Decision/To Screening.  (SC)


07/09/2021Order/ProceduralFiled Order Directing Response.  Respondents shall have 30 days from the date of this order to file and serve answering briefs.  Appellant shall have 30 days from the date the last answering brief is served to file any reply.  (SC)21-19768




08/09/2021BriefFiled Respondent Rushmore Loan Management Services, LLC's Answering Brief. (SC)21-23096




08/26/2021Order/ProceduralFiled Order to File Document.  To date Respondents Duxford Financial Inc., MERS, and Quality Loan Service Corp. (Duxford) have failed to file an answering brief. Duxford shall, within 7 days from the date of this order, file and serve the answering brief.  Appellant may file a reply brief, if deemed necessary, within 30 days from service of the answering brief.  (SC)21-24887




09/01/2021BriefFiled Joinder Brief. (SC)21-25486




09/02/2021BriefFiled Mortgage Electronic Registration Systems, Inc.'s Joinder to Answering Brief (REJECTED PER NOTICE ISSUED 09/02/21). (SC)


09/02/2021Notice/OutgoingIssued Notice Of Rejection - No Notice Of Appearance (Ace C. Van Patten). (SC)21-25645




09/13/2021BriefFiled Proper Person Appellant's Reply Brief. (SC)21-26434




09/13/2021Case Status UpdateBriefing Completed/To Screening. (SC)


09/16/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn3  [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-26900




10/11/2021RemittiturIssued Remittitur.  (SC)21-29140




10/11/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)


10/19/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 12, 2021. (SC)21-29140





Combined Case View